Citation Nr: 0909146	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to 
November 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.

The Board remanded this case in August 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The Veteran submitted a statement to the RO in January 2009, 
but it apparently was not considered (as it was received by 
the RO after re-certification to the Board).  This evidence 
was forwarded onto the Board in February 2009.  The Board 
notes that this evidence was forwarded to the Board with no 
waiver of consideration of such evidence by the RO.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit held that 
the Board lacks authority to review evidence in the first 
instance unless claimant waives right to initial review of 
evidence by AOJ.  The Board finds, however, that the evidence 
is cumulative and substantially identical to the evidence 
previously of record and already considered by the RO.  The 
contentions regarding the Veteran's unemployability are 
identical to those advanced by the Veteran previously and 
recorded in the November 2008 VA examination report.  The 
Board finds no prejudice will result by the failure to remand 
the issue on appeal to the RO for consideration of this 
evidence, particularly since the Board is granting the 
benefit on appeal.  




FINDINGS OF FACT

1.  The Veteran's only service connected disability is left 
clavicle fracture residuals with arm weakness; the disability 
evaluation is 70 percent.

2.  The Veteran's service connected disability precludes him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The simple fact that a claimant is currently 
unemployed or has difficulty obtaining employment is not 
enough, however.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
The question is whether the Veteran is capable of performing 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Id.  

History and Analysis

The Veteran contends that he is unable to secure or maintain 
substantially gainful employment because of his service 
connected disability.  The RO denied his claim in November 
2005.  Service connection is in effect for clavicle fracture 
residuals with arm weakness and the Veteran's combined 
disability evaluation is 70 percent.  As such, the Veteran 
meets the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a). 

In this case, the evidence shows that the Veteran is not 
working and meets the schedular criteria for a consideration 
of a TDIU rating.  Therefore, the Board must evaluate whether 
there are circumstances in the Veteran's case, apart from any 
non- service connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the Veteran's service 
connected disability. Id.  

Treatment records show that the Veteran has various 
disabilities besides his service-connected left clavicle 
fracture residuals with arm weakness.  Some of the medical 
issues as shown from a review of the records include chronic 
back pain from degenerative joint disease of the lumbosacral 
spine with right radiculopathy, cervical neuropathy, migraine 
headaches, gastroesophageal disease, status post 
prostatectomy and depression. 

A November 2004 VA examiner indicated the Veteran complained 
that his left shoulder and across the clavicle was painful at 
all times.  The weakness in his left arm was so bad that the 
Veteran asserted he could barely use it; he could not move 
his shoulder much.  He encountered severe pain about three 
times a week for three to six hours at a time.  The Veteran 
also stated that he was laid off over a year and a half ago 
because he could no longer type or write.  Upon physical 
examination, the examiner noted that the Veteran had a flail 
left arm held in the extended position his body.  There was 
tenderness of the medial one-half.  

VA treatment records from May 2005 to May 2007 show continued 
severe pain in the Veteran's left arm and shoulder.  A 
September 2005 treatment record from his primary care 
physician noted chronic pain and that the Veteran last worked 
two years prior, doing product management and sales and 
marketing work in construction.  The examiner stated that the 
Veteran basically could not use his left arm.  The Veteran 
could not type because he could not use this arm and stated 
that no one would hire him because of his left arm problems.  
The examiner opined that it seemed to her that he would fit 
the VA criteria for unemployability.  A January 2006 VA 
treatment record from his primary care physician noted his 
left frozen shoulder and continued pain.  The examiner 
indicated the Veteran had told her he had been turned down 
for individual unemployability.  She advised him to appeal 
and request an examination.  The examiner opined that if a 
Compensation and Pension (C&P) examiner would just spend a 
few minutes with him, then he/she would quickly realize how 
impaired and nonfunctional his left arm is and that clearly 
he is not employable.   

During his May 2008 hearing before the undersigned, the 
Veteran testified that he worked for a variety of companies 
during his career, engaged in such activities as carpentry, 
underground utility work and as a sales representative for a 
design-build engineering company.  He indicated he left the 
companies for various reasons, but was forced to leave last 
job because he started having more serious problems with his 
shoulder and arm.  The pain became more severe and he was not 
able to type, prepare any reports or presentations or produce 
designs.  The company was forced to let him go.  He testified 
that he has not been able to find employment because he 
cannot work on the computer or operate on the job as if he 
did not have a problem.  The Veteran testified that he did 
not apply for disability, including Social Security 
Administration (SSA) disability benefits when he as laid off 
from his last job, because he was receiving unemployment 
benefits.  He later applied for regular SSA benefits as he 
could not find work.  While he is right handed, he couldn't 
really type with just his right hand because he was too slow 
and it looked funny right handed typing.  He also testified 
he did not apply for SSA disability because he did not even 
know it was available and did not think about it.  He was 
getting unemployment at the time and thought he was 
employable, but it turns out he was not.  He was repeatedly 
told he was not qualified for various positions because of 
his disability.  

At a VA examination in November 2008, the examiner noted that 
he reviewed the Veteran's claims file and service treatment 
records, including the Board's August 2008 Remand.  The 
examiner noted the Veteran's medical history and indicated 
that since his left clavicle accident he has had increasing 
pain and disability associated with his left arm and 
shoulder.  The Veteran worked most of his life as a carpenter 
and his last job was selling light metal buildings in 2002.  
The examiner indicated that the Veteran had been unable to 
move his left shoulder for more than five years.  Upon 
physical examination the Veteran was noted to hold his left 
upper extremity in a sling and had absolutely no useful 
motion of the left shoulder joint.  The left clavicle scar 
was noted and there was an area near the head of the clavicle 
on the left where the Veteran had sharp pain to pressure.  
The examiner noted that the Veteran had a nerve conduction 
study done in December 2007 that indicated neurosensory 
radiculopathy of multiple nerve roots of the cervical spine, 
both right and left.  The examiner's diagnosis was: frozen 
left shoulder; chronic, neuropathic pain syndrome of the left 
upper extremity with essential loss of function of the left 
upper extremity; and meralgia parsthetica of the left upper 
extremity.  

The examiner stated that his analysis was in part based on 
the Veteran's training; he has a GED and worked most of his 
life in construction as a carpenter and framer.  He was no 
longer able to do physical work of any kind and it was highly 
unlikely that the Veteran would ever be gainfully employed at 
an occupation in the near future or distant future.  The 
examiner went on to opine that it was fairly clear that the 
Veteran would be unable to secure or maintain gainful 
employment in light of his left shoulder condition.  He needs 
help getting dressed and taking care of his activities of 
daily living because of the inability to use his left hand.  
It was as likely as not that the Veteran was unable to 
maintain substantially gainful employment solely as a result 
of his left shoulder disability. 

The Veteran indicated in his original claim that he had two 
years of college, but did not mention this fact in subsequent 
submissions.  The RO in its December 2008 Supplemental 
Statement of the Case discussed his college education and the 
fact that he was last employed at a clerical job in denying 
the Veteran's TDIU.  The Veteran contended in a December 2008 
letter that he had attended five different community colleges 
taking specific courses that had to do with building 
construction, accumulating approximately two years worth of 
credits.  He did not receive a specific degree during this 
time, however.  The Veteran has also contended and testified 
that he had difficulties in meeting the clerical requirements 
of his last job, which was one of the reasons he was laid 
off.  

The Veteran's presentation has focused on the impact that his 
service-connected left clavicle fracture residuals with arm 
weakness has had on his employability. 
The question that remains to be answered is whether the 
Veteran's service-connected disability renders him 
unemployable.  After carefully reviewing the evidence of 
record, the Board concludes that the Veteran's service 
connected disability alone, when considered in association 
with his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  

In this case, the record contains VA medical opinions in 
favor of the Veteran's claim, including by the Veteran's 
treating physician in treatment notes in September 2005 and 
January 2006 and by a VA C&P examiner in November 2008.  The 
November 2008 examiner concluded that the Veteran was not 
employable due solely to his left clavicle fracture residuals 
with arm weakness symptomatology.  There is no contrary 
opinion of record.  The November 2008 opinion discussed the 
Veteran's educational background, work history and noted 
physical limitations caused by his left clavicle fracture 
residuals with arm weakness as factors which render him 
unemployable.  The Board finds that all of these symptoms 
combined have a significant and adverse impact on his ability 
to obtain and maintain substantially gainful employment.

While it may be true that the Veteran is not collecting SSA 
disability benefits, but regular benefits, nothing in that 
fact addresses the Veteran's employability. The Veteran has 
also clearly worked at jobs more clerical than manual in 
nature over the course of his career, although he contends 
that he is unable to even accomplish those tasks as his 
disability has worsened.  Moreover, the Board would not be 
free based on the aforementioned evidence alone to substitute 
its own medical judgment in place of the competent medical 
opinions already provided for the record.  In this, and in 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the Veteran's left clavicle fracture residuals 
with arm weakness is his lone service-connected disability.  
It is now adjudicated to be 70 percent disabling, thereby 
meeting the schedular criteria for TDIU.  The evidence as 
detailed above clearly shows the Veteran to be unemployable 
due to symptoms and problems related to his left clavicle 
fracture residuals with arm weakness.  

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the Veteran is 
able to obtain any employment or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the Veteran can 
obtain and maintain substantially gainful employment.  In 
summary, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service- connected disabilities.  

Thus, applying the benefit of the doubt rule, the Board finds 
that the Veteran's left clavicle fracture residuals with arm 
weakness symptoms are sufficient in and of themselves to 
prevent the Veteran from maintaining substantially gainful 
employment.  As such the Board finds the record demonstrates 
that the Veteran's service connected disabilities are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment, therefore a  total rating 
based upon individual unemployability due to service 
connected disabilities is warranted.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

ORDER

A total rating based upon individual unemployability due to 
service connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


